DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2010/0056887 A1).
Regarding claim 1, Kimura et al. (‘887) teach a measurement apparatus comprising: an optical emitter configured to emit irradiation light onto a region of a subject; an optical detector configured to detect scattered light from the region, the scattered light corresponding to the irradiation light; and a controller; wherein the controller is configured to cause first irradiation light of a first intensity and second irradiation light of a second intensity lower than the first intensity to be emitted from the optical emitter at different timings; and detect a predetermined signal on the basis of first scattered light detected by the optical detector in accordance with the first irradiation light and second scattered light detected by the optical detector in accordance with the second irradiation light (see [0069]-[0093]).
Regarding claim 3, Kimura et al. (‘887) teach the measurement apparatus of claim 1, wherein the region includes living tissue of the subject and a blood vessel farther from a body surface than the living tissue is; the first irradiation light is scattered by the living tissue and by blood flowing in the blood vessel; the second irradiation light is scattered by the living tissue; and scattered light from the blood has a frequency shifted from a frequency of the first irradiation light by the Doppler effect (see [0069]-[0093]).
Regarding claim 5, Kimura et al. (‘887) teach a measurement method comprising: emitting first irradiation light of a first intensity and second irradiation light of a second intensity lower than the first intensity onto a region at different timings; and detecting a predetermined signal on the basis of first scattered light detected in accordance with the first irradiation light and second scattered light detected in accordance with the second irradiation light (see [0069]-[0093]).
Regarding claim 7, Kimura et al. (‘887) teach the measurement method of claim 5, wherein the region includes living tissue of a subject and a blood vessel farther from a body surface than the living tissue is; the first irradiation light is scattered by the living tissue and by blood flowing in the blood vessel; the second irradiation light is scattered by the living tissue; and scattered light from the blood has a frequency shifted from a frequency of the first irradiation light by the Doppler effect (see [0069]-[0093]).
Regarding claim 9, Kimura et al. (‘887) teach anon-transitory computer readable storage medium storing a measurement program causing a computer to execute the steps of: emitting first irradiation light of a first intensity and second irradiation light of a second intensity lower than the first intensity onto a region at different timings; and detecting a predetermined signal on the basis of first scattered light detected in accordance with the first irradiation light and second scattered light detected in accordance with the second irradiation light (see [0069]-[0093]).
Regarding claim 11, Kimura et al. (‘887) teach the non-transitory computer readable storage medium of claim 9, wherein the region includes living tissue of a subject and a blood vessel farther from a body surface than the living tissue is; the first irradiation light is scattered by the living tissue and by blood flowing in the blood vessel; the second irradiation light is scattered by the living tissue; and scattered light from the blood has a frequency shifted from a frequency of the first irradiation light by the Doppler effect (see [0069]-[0093]).
Claim(s) 1-2, 5-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (US 2017/0337414 A1).
Regarding claim 1, Ohno et al. (‘414) teach a measurement apparatus comprising: an optical emitter configured to emit irradiation light onto a region of a subject; an optical detector configured to detect scattered light from the region, the scattered light corresponding to the irradiation light; and a controller; wherein the controller is configured to cause first irradiation light of a first intensity and second irradiation light of a second intensity lower than the first intensity to be emitted from the optical emitter at different timings; and detect a predetermined signal on the basis of first scattered light detected by the optical detector in accordance with the first irradiation light and second scattered light detected by the optical detector in accordance with the second irradiation light (see [0043]-[0072]).
Regarding claim 2, Ohno et al. (‘414) teach the measurement apparatus of claim 1, wherein the controller is configured to detect the predetermined signal on the basis of a difference between detection information of the first scattered light and detection information of the second scattered light (see [0043]-[0072]).
Regarding claim 5, Ohno et al. (‘414) teach a measurement method comprising: emitting first irradiation light of a first intensity and second irradiation light of a second intensity lower than the first intensity onto a region at different timings; and detecting a predetermined signal on the basis of first scattered light detected in accordance with the first irradiation light and second scattered light detected in accordance with the second irradiation light (see [0043]-[0072]).
Regarding claim 6, Ohno et al. (‘414) teach the measurement method of claim 5, further comprising detecting the predetermined signal on the basis of a difference between detection information of the first scattered light and detection information of the second scattered light (see [0043]-[0072]).
Regarding claim 9, Ohno et al. (‘414) teach a non-transitory computer readable storage medium storing a measurement program causing a computer to execute the steps of: emitting first irradiation light of a first intensity and second irradiation light of a second intensity lower than the first intensity onto a region at different timings; and detecting a predetermined signal on the basis of first scattered light detected in accordance with the first irradiation light and second scattered light detected in accordance with the second irradiation light (see [0043]-[0072]).
Regarding claim 10, Ohno et al. (‘414) teach the non-transitory computer readable storage medium of claim 9, wherein the program further causes the computer to execute the step of detecting the predetermined signal on the basis of a difference between detection information of the first scattered light and detection information of the second scattered light (see [0043]-[0072]).
Allowable Subject Matter
Claims 4, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793